Case 0:19-cv-62772-DPG Document 8 Entered on FLSD Docket 12/26/2019 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

 EZEQUIEL ENRIQUEZ,
                                                      Case No. 0:19-cv-62772-DPG
        Plaintiff,

 v.                                                   Honorable Darrin P. Gayles
                                                      Judge Presiding

 PROFESSIONAL ACCOUNT SERVICES,
 INC., and NAPLES HMA, LLC d/b/a
 PHYSICIANS REGIONAL MEDICAL
 CENTER – COLLIER BOULEVARD,

       Defendants.
 __________________________________/

                DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES
                       TO THE PLAINTIFF’S COMPLAINT

        Defendants Professional Account Services, Inc. (“PASI”) and Naples HMA, LLC d/b/a

 Physicians    Regional    Medical   Center   –   Collier   Boulevard   (“PRMC”)   (collectively,

 “Defendants”), by their counsel, in answer to Plaintiff’s Complaint (“Complaint”; Doc No. 1),

 states as follows:

                                 JURISDICTION AND VENUE

        1.      Denied. The allegations of this paragraph contain conclusions of law to which no

 response is required.

        2.      Denied. The allegations of this paragraph contain conclusions of law to which no

 response is required.

        3.      Denied. The allegations of this paragraph contain conclusions of law to which no

 response is required.

                                              PARTIES



                                                  1
Case 0:19-cv-62772-DPG Document 8 Entered on FLSD Docket 12/26/2019 Page 2 of 9



           4.     Denied. Defendants are without sufficient knowledge or information to form a

 belief or opinion as to the truth or veracity of these allegations; therefore, Defendants leave the

 Plaintiff to his proofs at trial.

           5.     Admitted in part. Defendants admit only that PASI is a corporation and that its

 principal place of business is Antioch, Tennessee.

           6.     Denied. The allegations of this paragraph contain conclusions of law to which no

 response is required.

           7.     Denied. The allegations of this paragraph contain conclusions of law to which no

 response is required.

           8.     Admitted in part. Defendants admit only that Naples HMA, LLC is a limited

 liability company that operates in Florida and does business as Physicians Regional Medical

 Center.

           9.     Denied. The allegations of this paragraph contain conclusions of law to which no

 response is required.

                                     DEMAND FOR JURY TRIAL

           10.    This paragraph requires no response.

                                     FACTUAL ALLEGATIONS

           11.    Denied. Defendants are without sufficient knowledge or information to form a

 belief or opinion as to the truth or veracity of these allegations; therefore, Defendants leave the

 Plaintiff to his proofs at trial.

           12.    Admitted in part. Defendants admit only that on or about May 30, 2018 PRMC

 provided medical services to an individual in the name of “Ezequiel Enriquez”. Defendants are

 without sufficient knowledge or information to form a belief or opinion as to whether this is the



                                                  2
Case 0:19-cv-62772-DPG Document 8 Entered on FLSD Docket 12/26/2019 Page 3 of 9



 medical services this allegation is referencing; therefore, Defendants leave the Plaintiff to his

 proofs at trial.

         13.        Denied. Defendants are without sufficient knowledge or information to form a

 belief or opinion as to the truth or veracity of these allegations; therefore, Defendants leave the

 Plaintiff to his proofs at trial.

         14.        Admitted in part. Defendants admit only that on or about May 30, 2018 PRMC

 provided medical services to an individual in the name of “Ezequiel Enriquez” for which an

 outstanding balance of $600.00 was owed (the “Account”). Defendants are without sufficient

 knowledge or information to form a belief or opinion as to whether this is the medical services

 this allegation is referencing; therefore, Defendants leave the Plaintiff to his proofs at trial.

         15.        Denied. Defendants are without sufficient knowledge or information to form a

 belief or opinion as to the truth or veracity of these allegations; therefore, Defendants leave the

 Plaintiff to his proofs at trial.

         16.        Admitted in part. Defendants admit only that subsequent to the Account falling

 into default, the Account was placed with PASI for recovery purposes.

         17.        Admitted in part. Defendants admit only that PASI’s business is multifaceted and

 includes the recovery of defaulted medical obligations; PASI denies any allegation inconsistent

 therewith and leaves the Plaintiff to his proofs at trial. By way of further response, the allegations

 in this paragraph contain conclusions of law to which no response is required.

         18.        Admitted in part. Defendants admit only that PASI’s business is multifaceted and

 includes the recovery of defaulted medical obligations; PASI denies any allegation inconsistent

 therewith and leaves the Plaintiff to his proofs at trial. By way of further response, the allegations

 in this paragraph contain conclusions of law to which no response is required.



                                                    3
Case 0:19-cv-62772-DPG Document 8 Entered on FLSD Docket 12/26/2019 Page 4 of 9



           19.   Admitted in part. Defendants admit only that PASI’s business is multifaceted and

 includes the recovery of defaulted medical obligations; PASI denies any allegation inconsistent

 therewith and leaves the Plaintiff to his proofs at trial. By way of further response, the allegations

 in this paragraph contain conclusions of law to which no response is required.

           20.   Admitted in part. PASI admits only that it has followed all requirements in place

 by the State of Florida in order to operate therein and any licenses which it maintains speak for

 themselves.

           21.   Admitted in part. PASI admits only that it has followed all requirements in place

 by the State of Florida in order to operate therein and any licenses which it maintains speak for

 themselves.

           22.   Admitted in part. PASI admits only that it has followed all requirements in place

 by the State of Florida in order to operate therein.

           23.   Admitted in part. PASI admits only that it has followed all requirements in place

 by the State of Florida in order to operate therein.

           24.   Admitted in part. Defendants admit only that on or about November 28, 2018

 PASI mailed a letter to “Ezequiel Enriquez” in relation to the Account; PASI denies any

 allegation inconsistent therewith and leaves the Plaintiff to his proofs at trial. By way of further

 response, the allegations in this paragraph contain conclusions of law to which no response is

 required. By way of further response, Exhibit A to the Complaint is a document which speaks for

 itself.

           25.   Denied. Exhibit A to the Complaint is a document which speaks for itself. By way

 of further response, the allegations in this paragraph contain conclusions of law to which no

 response is required.



                                                   4
Case 0:19-cv-62772-DPG Document 8 Entered on FLSD Docket 12/26/2019 Page 5 of 9



         26.     Denied. Exhibit A to the Complaint is a document which speaks for itself. By way

 of further response, the allegations in this paragraph contain conclusions of law to which no

 response is required.

                                          COUNT I.
                              VIOLATION OF 15 U.S.C. § 1692e(2)(A)
                                    (against Defendant-DC)

         27.     Defendants repeat each and every response to the preceding paragraphs as if set

 forth more fully herein.

         28.     Denied. The allegations in this paragraph contain conclusions of law to which no

 response is required.

         29.     Denied. The allegations in this paragraph contain conclusions of law to which no

 response is required.

         30.     Denied. The allegations in this paragraph contain conclusions of law to which no

 response is required.

         31.     Denied. The allegations in this paragraph contain conclusions of law to which no

 response is required.

         32.     Denied. The allegations in this paragraph contain conclusions of law to which no

 response is required.

         33.     Denied. The allegations in this paragraph contain conclusions of law to which no

 response is required.

         34.     Denied. The allegations in this paragraph contain conclusions of law to which no

 response is required.

         35.     Denied. Defendants deny that Plaintiff is entitled to any judgment or award and

 leave the Plaintiff to his proofs at trial.



                                                 5
Case 0:19-cv-62772-DPG Document 8 Entered on FLSD Docket 12/26/2019 Page 6 of 9



                                          COUNT II.
                              VIOLATION OF FLA. STAT. § 559.72(9)
                                    (against Defendant-DC)

         36.     Defendants repeat each and every response to the preceding paragraphs as if set

 forth more fully herein.

         37.     Denied. The allegations in this paragraph contain conclusions of law to which no

 response is required.

         38.     Denied. The allegations in this paragraph contain conclusions of law to which no

 response is required.

         39.     Denied. The allegations in this paragraph contain conclusions of law to which no

 response is required.

         40.     Denied. The allegations in this paragraph contain conclusions of law to which no

 response is required.

         41.     Denied. The allegations in this paragraph contain conclusions of law to which no

 response is required.

         42.     Denied. The allegations in this paragraph contain conclusions of law to which no

 response is required.

         43.     Denied. Defendants deny that Plaintiff is entitled to any judgment or award and

 leave the Plaintiff to his proofs at trial.

                                           COUNT III.
                              VIOLATION OF FLA. STAT. § 559.72(5)
                                   (against Defendant-Creditor)

         44.     Defendants repeat each and every response to the preceding paragraphs as if set

 forth more fully herein.

         45.     Denied. The allegations in this paragraph contain conclusions of law to which no



                                                 6
Case 0:19-cv-62772-DPG Document 8 Entered on FLSD Docket 12/26/2019 Page 7 of 9



 response is required.

         46.     Denied. The allegations in this paragraph contain conclusions of law to which no

 response is required.

         47.     Denied. The allegations in this paragraph contain conclusions of law to which no

 response is required.

         48.     Denied. The allegations in this paragraph contain conclusions of law to which no

 response is required.

         49.     Denied. The allegations in this paragraph contain conclusions of law to which no

 response is required.

         50.     Denied. The allegations in this paragraph contain conclusions of law to which no

 response is required.

         51.     Denied. Defendants deny that Plaintiff is entitled to any judgment or award and

 leave the Plaintiff to his proofs at trial.

         52.     Denied. Defendants deny that Plaintiff is entitled to any judgment or award and

 leave the Plaintiff to his proofs at trial.

         WHEREFORE Defendants, Professional Account Services, Inc. and Naples HMA LLC

 d/b/a Physicians Regional Medical Center – Collier Boulevard, requests that this Honorable

 Court award judgment in their favor and against Plaintiff, together with costs, attorneys’ fees

 pursuant to 15 U.S.C. §1692k(a)(3), Fla. Stat. § 559.77(2) and such other relief as this Honorable

 Court deems appropriate.

                                     AFFIRMATIVE DEFENSES

                                   FIRST AFFIRMATIVE DEFENSE

         Plaintiff has failed to state a claim upon which relief can be granted.



                                                   7
Case 0:19-cv-62772-DPG Document 8 Entered on FLSD Docket 12/26/2019 Page 8 of 9



                                SECOND AFFIRMATIVE DEFENSE

        Plaintiff has suffered no actual damages as a result of Defendants’ alleged conduct.

                                   THIRD AFFIRMATIVE DEFENSE

        Any damage to Plaintiff, which Defendants deny, is due to the acts or omissions of

 Plaintiff and/or third parties and Defendants are not liable for said acts, omissions or alleged

 damages.

                                FOURTH AFFIRMATIVE DEFENSE

        If discovery reveals that any debt identified in Plaintiff’s Complaint is subject to an

 agreement requiring the parties to submit any dispute between them to arbitration, then there is

 no subject matter jurisdiction over Plaintiff’s Complaint or, in the alternative Defendants reserve

 the right to compel Plaintiff to submit this dispute to arbitration.

                                   FIFTH AFFIRMATIVE DEFENSE

        If a violation of the Fair Debt Collection Practices Act or the Florida Consumer

 Collection Practices Act is determined to have occurred, the violation was not intentional and

 resulted from a bona fide error notwithstanding the maintenance of procedures reasonably

 calculated to avoid such error.

                                   SIXTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims must be dismissed with prejudice for lack of standing or capacity to

 sue.

                               SEVENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are, or may be, barred or diminished by the applicable statutes of

 limitation related to the alleged causes of action.

                                EIGHTH AFFIRMATIVE DEFENSE



                                                    8
Case 0:19-cv-62772-DPG Document 8 Entered on FLSD Docket 12/26/2019 Page 9 of 9



           Plaintiff’s claims are barred by the doctrines of waiver, payment, estoppel, res judicata,

 release, accord and satisfaction, and unclean hands.

                                  NINTH AFFIRMATIVE DEFENSE

           Plaintiff’s claims must fail to the extent that Plaintiff has failed to mitigate his damages,

 if any.

                                  TENTH AFFIRMATIVE DEFENSE

           Plaintiff’s claims are, or may be, barred or diminished by Defendants’ right to

 recoupment and/or set-off arising from defaults, deficiencies, outstanding amounts owed or

 otherwise.


 Dated: December 26, 2019                        Respectfully submitted,

                                                 PROFESSIONAL ACCOUNT SERVICES,
                                                 INC., and NAPLES HMA, LLC d/b/a
                                                 PHYSICIANS REGIONAL MEDICAL
                                                 CENTER – COLLIER BOULEVARD,

                                          By:    /s/ Christopher P. Hahn___
                                                 Christopher P. Hahn, Esq.
                                                 MAURICE WUTSCHER LLP
                                                 Florida Bar No. 87577
                                                 110 E. Broward Blvd., Suite 1700
                                                 Fort Lauderdale, FL 33301
                                                 Tel: (772) 237-3410
                                                 Fax: (866) 581-9302
                                                 E-mail: chahn@MauriceWutscher.com
                                                 litigation@MauriceWutscher.com



                                          Certificate of Service

         The undersigned hereby certifies that on this 26th day of December 2019, a true and
 correct copy of the foregoing document and any related exhibits was served via CM/ECF and/or
 U.S. Mail on all interested parties.

                                                         /s/ Christopher P. Hahn

                                                     9
